Citation Nr: 0510966	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-28 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total rating for nonservice-
connected pension purposes, to include extraschedular 
consideration under the provisions of 38 C.F.R. § 
3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to April 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO decision which 
denied entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes, to include 
extraschedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(2).  In March 2003, the veteran filed a 
notice of disagreement with this decision.  In September 
2003, he perfected his appeal herein, following the RO's 
issuance of a statement of the case in July 2003.


FINDINGS OF FACT

1.  The veteran was born in 1951, has completed two years of 
college, and has work experience in maintenance services, 
truck driving and owning a retail business.

2.  The veteran is not currently service-connected for any 
disabilities.

3. The veterans' nonservice-connected conditions include: 
compression fracture to the thoracic spine at T12 (rated 10 
percent disabling); residuals of right wrist fracture (rated 
10 percent disabling); right shoulder impingement syndrome 
(rated 10 percent disabling); and recurrent pancreatitis, 
post-traumatic stress disorder and substance-induced mood 
disorder, and residuals of shrapnel wounds to the left leg 
and right face (each rated as 0 percent disabling).  

3. The veteran does not have one nonservice-connected 
disability ratable at 60 percent or more, or a single 
disability rated at 40 percent or more with additional 
nonservice-connected disabilities to bring the combined 
rating to 70 percent or more.

4. The veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from engaging in substantially gainful employment.

5. The veteran is not unemployable by reason of disability, 
age, education, and occupational history.


CONCLUSION OF LAW

The veteran is not permanently and totally disabled for VA 
pension purposes.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims file, consisting of: the veteran's statements; his 
service medical records; a VA general physical examination 
report, dated in August 2002; VA treatment reports, dated 
from 2001 to 2003; and private treatment reports, dated in 
2002.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all the evidence submitted by the 
veteran or on his behalf.  Rather, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as pertinent to his claim.

In June 2002, the veteran filed his application for a 
permanent and total disability rating for nonservice-
connected pension purposes.  On his application, VA Form 21-
526, he indicated that he was prevented from working due to a 
broken right wrist, fractured back and pancreatitis.  He 
indicated that these disabilities began on May 20, 2002.  As 
for his employment history, the veteran indicated that he was 
not currently employed, and that he last worked from April 
2001 to October 2001 as a maintenance man.  He also noted 
that he had not claimed or received benefits from the Social 
Security Administration, and that he had completed two years 
of college.

After receiving his application, the RO obtained medical 
treatment records in support of the veteran's claim.  
Computed tomography examinations of the abdomen, performed in 
October and November 2001, revealed no gallstones, fatty 
infiltration of the liver, and acute pancreatitis.

A May 2002 follow-up treatment report noted that the veteran 
had an open reduction with internal fixation and K-wire 
pinning earlier that same month.  Physical examination 
revealed a normal appearing right wrist, without swelling.  
The pin sites were clean and dry without signs of infection.  
The report concluded with an impression of good postoperative 
course.  X-ray examination of the right wrist, performed in 
June 2002, revealed good position of the hardware.  A follow-
up treatment report, dated in June 2002, noted an impression 
of good postoperative course with early complex regional pain 
syndrome Type I.  

A treatment report, dated in June 2002, noted his complaints 
of right wrist and back pain.  He denied any radiation of the 
back pain or incontinence.  The report concluded with 
diagnoses of fractured right wrist, status post surgical 
repair; back pain status post fracture, no radicular 
symptoms.  X-ray examination of the thoracic spine, performed 
in June 2002, noted an impression of a compression fracture 
at T12, and degenerative changes in the lumbar spine with 
disc space narrowing at the lumbosacral level.  

A follow-up treatment report, dated in July 2002, noted the 
veteran's complaints of right hand pain.  Physical 
examination revealed mild swelling, with some drainage around 
the remaining pin.  He was neurovascularly intact.  The 
report concluded with an impression of a low grade infection, 
and noted that the veteran would have the final pin removed, 
and then go into a palmer splint in a safe position.  

In August 2002, the veteran underwent a VA general physical 
examination.  The report noted the veteran's complaints of 
right shoulder pain, limited range of motion in the right 
wrist and hand, and back pain.  The report also noted that 
the veteran holds a commercial driver's license.  Physical 
examination of the lumbar spine revealed scoliosis, with no 
paraspinal muscle spasm or vertebral column tenderness.  
Range of motion testing of the spine revealed forward flexion 
to 70 degrees, backward extension to 20 degrees, lateral 
flexion to 30 degrees, and lateral rotation to 20 degrees.  
He was able to walk on his toes and on his heels, and could 
squat.  Straight leg raising tests were negative.  
Neurologically, he exhibited good memory, was oriented times 
three, knee and ankle jerks were 3+ bilaterally, and 
sensation was intact to light touch.  The right shoulder was 
found non-tender, and exhibited forward elevation to 120 
degrees, and abduction to 120 degrees.  The right wrist was 
non-tender, and without effusion.  Range of motion testing of 
the right wrist revealed dorsiflexion to 30 degrees, palmer 
flexion to 35 degrees, ulnar deviation to 0 degrees, radial 
deviation to 10 degrees.  He could not appose the tip of the 
little finger to the tip of the thumb.  The tips of his 
fingers could not reach the median crease of the palm.  Hand 
grasp strength was 2/3.  The report concluded with diagnoses 
of status post surgery for right lunate dislocation; 
compression fracture at T12; impingement syndrome, right 
shoulder; and degenerative joint disease, lumbar spine.  The 
VA examiner opined that the veteran's disabilities were not 
permanent; and that the veteran might have difficulty 
performing his job as a truck driver, but that he could be 
employed doing something else other than truck driving.  

A treatment report, dated in September 2002, noted the 
veteran's complaints of right shoulder pain.  The report 
noted that the veteran was right hand dominant.  The veteran 
denied any new injury, and the report noted a recommendation 
that he be scheduled for physical therapy.  

An orthopedic consultation report, dated in September 2002, 
noted the veteran's complaints of pain, stiffness, and 
discomfort in his right hand.  He denied any numbness.  
Physical examination revealed swelling of the fingers, and 
mild limitation of motion of the fingers.  Median and ulnar 
nerves were fully intact in the hand.  There was good 
mobility in the right shoulder, elbow and wrist, with some 
limitation with dorsiflexion and palmer flexion of the wrist.  
Gross sensation was intact in the hand.  X-ray examination of 
the right hand revealed arthritic changes in the proximal and 
interphalangeal joints of the right hand.  

A physical medicine and rehabilitiation consultation, dated 
in September 2002, noted the veteran's complaints of a 
limited range of motion of the right shoulder.   He denied 
any weakness, numbness or tingling in the right upper 
extremity.  Physical examination revealed forward flexion to 
120 degrees, and abduction to 100 degrees.  Right wrist 
flexion and extension were roughly 30 degrees in both 
directions.  He exhibited good upper extremity strength 
bilaterally.  Deep tendon reflexes were symmetrical and 
sensory examination was intact.  There was mild swelling in 
the right wrist.  The report concluded with a diagnosis of 
right shoulder injury with decreased range of motion.  

An initial psychiatric evaluation, dated in March 2003, noted 
the veteran's complaints of depression.  He denied any prior 
psychiatric treatment.  The report noted that he last worked 
eighteen months ago in maintenance at a hotel, but lost his 
job due to a corporate take-over.  The report noted that the 
veteran had previously been employed as an assembly line 
worker; truck driver; and owner of a beer and wine store.  
Mental status examination revealed that he was alert and 
fully oriented.  He presented with a clean, adequately 
dressed and groomed appearance.  Speech was of low volume, 
normal rate, coherent and well organized.  He exhibited good 
eye contact with appropriate interpersonal interaction.  
Motor behavior characterized by no abnormal movements or 
mannerisms.  Thought process was logical and goal oriented, 
and thought content evidenced no thought disorder.  Mood was 
depressed, affect moderately constricted in range, and 
concentration diminished.  Judgment was fair.  The report 
concluded with diagnoses of alcohol dependence, continuous; 
cannabis dependence, continuous; and substance induced mood 
disorder.  

In March 2003, the veteran submitted a completed VA Form 21-
527, which indicated that he had unsuccessfully applied for 
employment in August 2002, and in September 2002, as a 
driver.

In June 2003, the veteran's right hand was seen for 
evaluation purposes by the orthopedic clinic.  Physical 
examination revealed very arthritic phalanges.  He had full 
flexion of his fingers, and actually full extension of the 
fingers.  On assessment, the report noted that no additional 
therapy or additional surgery was recommended for the veteran 
because there is no surgery to correct arthritic fingers.  
The examiner further noted, "Overall, he has a very good 
result."

The veteran served on active duty in the Army from February 
1971 to April 1972, including service in the Republic of 
Vietnam.  In June 2002, he filed his present claim seeking 
entitlement to a VA non-service-connected pension.  He was 
born in 1951, and thus does not qualify for pension under a 
recent law making those who are 65 or older basically 
eligible for pension.  38 U.S.C.A. § 1513.  It also does not 
appear that he receives Social Security Administration 
disability benefits, which is one basis for finding permanent 
and total disability for VA pension purposes.  38 U.S.C.A. 
§ 1502.  Thus, to be eligible for VA pension, it must 
otherwise be demonstrated that he is permanently and totally 
disabled.

Among the requirements for VA nonservice-connected pension is 
that a veteran be permanently and totally disabled from 
conditions not due to his own willful misconduct.  The legal 
criteria for this benefit are found in 38 U.S.C.A. §§ 1502, 
1521; and 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17.  
One way for a veteran to be considered permanently and 
totally disabled for pension purposes is to satisfy the 
"average person" test of 38 U.S.C.A. § 1502(a) and 38 C.F.R. 
§ 4.15.  Brown v. Derwinski, 2 Vet. App. 444 (1992); Talley 
v. Derwinski, 2 Vet. App. 282 (1992).  To meet this test, the 
veteran must have the permanent loss of use of both hands or 
feet, or one hand and one foot, or the sight of both eyes, or 
be permanently helpless or permanently bedridden; or the 
veteran's permanent disabilities must be rated, singly or in 
combination, as 100 percent.  Another way for a veteran to be 
considered permanently and totally disabled for pension is to 
qualify under the "unemployability" test of 38 U.S.C.A. § 
1502(a) and 38 C.F.R. §§ 4.16, 4.17. Brown, supra; Talley, 
supra.  A veteran may satisfy this test if he is individually 
unemployable, and has one permanent disability ratable at 40 
percent or more, plus sufficient additional disability to 
bring the combined rating to 70 percent or more.  However, 
the "unemployability" test may also be satisfied on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(2), when a 
veteran who is basically eligible fails to meet the 
disability percentage requirements, but is found to be 
unemployable by reason of disabilities, age, occupational 
background, and other related factors.  

The veteran is not currently service-connected for any 
condition.  His nonservice-connected disabilities include: 
compression fracture to the thoracic spine at T12 (rated 10 
percent disabling); residuals of right wrist fracture (rated 
10 percent disabling); right shoulder impingement syndrome 
(rated 10 percent disabling); and recurrent pancreatitis, 
post-traumatic stress disorder and substance-induced mood 
disorder, and residuals of shrapnel wounds to the left leg 
and right face (each rated as 0 percent disabling).  The 
combined rating for all disabilities, under the combined 
ratings table of 38 C.F.R. § 4.25, is 30 percent.  

The veteran does not have disabilities which would meet the 
"average person" test for permanent and total disability.  
He also does not meet the schedular percentage standard for 
the "unemployability" test for pension, nor are there 
factors present in this case which would warrant 
consideration of entitlement on an extraschedular basis.  As 
noted above, the VA examiner who conducted the August 2002 VA 
physical examination opined that the veteran's disabilities 
were not permanent in nature, and that the veteran could 
obtain employment in a field other than truck driving.  On 
his application form, filed in June 2002, he indicated that 
he had completed two years of college, and a March 2003 
treatment report noted that he once owned a beer and wine 
store.

The veteran reported that his last position of employment was 
in maintenance, and was terminated in October 2001, over six 
months prior to the injuries he sustained in the motor 
vehicle accident in May 2002.  A June 2003 treatment report 
noted that the veteran's last employment position had been 
terminated due to a corporate take-over.

In reaching its decision herein, the Board notes the both 
drug abuse and alcohol abuse are not deemed a disability for 
VA compensation and pension purposes as they are considered 
as due to one's own willful misconduct.  See 38 C.F.R. § 3.3.  
The ban on compensation for disability resulting from abuse 
of alcohol or drugs in 38 U.S.C.A. §§ 1110, 1131, does not 
preclude compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability. Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 
F.3d 1340 (Fed. Cir. 2001) (en banc order).  However, the 
veteran does not have a service-connected disability, and 
this limited exception does not apply.

At the present time, the preponderance of the evidence is 
against the claim for pension benefits.  Thus, the reasonable 
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper VA process on his claim 
herein.  The Pelegrini II Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The RO's letter, dated in June 2002, and the July 2003 
statement of the case, in aggregate, advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence had to be 
submitted by him, namely, any additional evidence and 
argument concerning his claim herein, and enough information 
for the RO to request records from the sources identified by 
the veteran.  In this way, he was advised of the need to 
submit any evidence in his possession that pertained to the 
claim.  He was specifically advised that it was his 
responsibility to support the claim with appropriate 
evidence.  Finally, the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  

The United States Court of Appeals for Veteran Claims' 
(Court's) has held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In this case, certain VCAA notice was sent to the 
veteran in July 2002, prior to the RO's January 2003 
decision.  Although the entirety of the notices provided to 
the veteran were not given prior to the first AOJ 
adjudication of the claim herein, the content of the notices 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  He was 
given ample time to respond to each letter.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the claimant. 

With respect to the VA's duty to assist, the RO obtained or 
has made reasonable attempts to obtain all evidence 
identified by the veteran.  Specifically, the veteran 
indicated that he received treatment at JFK Memorial 
Hospital; however, the RO was unable to obtain these records 
despite two separate attempts in August 2002 and in November 
2002.  The RO kept the veteran informed as to the status of 
these requests, and noted in the July 2003 statement of the 
case that the attempts were unsuccessful.  The Board is not 
aware of a basis for speculating that any other relevant VA 
or private treatment records exist that have not been 
obtained.  His service medical records are in the file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded a VA examination in connection with his claim 
herein.  Further examinations are not needed because there is 
sufficient evidence to decide the claim fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to this claim.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertains to the claim herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  


ORDER

A permanent and total disability rating for pension purposes 
is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


